      Case 2:18-md-02833-CDJ Document 36 Filed 01/07/19 Page 1 of 1
       Case 2:18-md-02833-CDJ Document 35-3 Filed 12/31/18 Page 1 of 1
                             \




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: FEDLOAN STUDENT LOAN                    MDL No. 18-2833
SERVICING LITIGATION
---    ----------
THIS DOCUMENT RELATES TO:                      Judge C. Darnell Jones, II
ALL ACTIONS



                                           ORDER

       Upon consideration of Plaintiffs' Motion for Leave to File a Reply to Defendant

Pennsylvania Higher Education Assistance Agency and Defendant U~ited States Department of

Education's Responses to Plaintiffs' Brief Pursuant to the Court's October 22, 2018 Order (ECF

Nos. 33 and 34), the Court hereby GRANTS the Motion and the Reply Brief attached thereto

shall be deemed FILED as of this day.



IT IS SO ORDERED
